DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/20/2019 and 12/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to International Search Report for PCT/JP2017/033421 dated December 12,2017 [PCT/ISA/210] from 3/20/2019 and JP 2014178245 A from 12/21/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 5, 7, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 20180088236 A1) hereinafter Eichenholz in view of Christmas et al. (US 20150009695) hereinafter Christmas.
Regarding claim 1, Eichenholz teaches A distance measurement system (Eichenholz: Fig. 5: lidar system 100) comprising: 
a projector (Eichenholz: Fig. 5: Laser 300) including 
toward at least two projection areas (Eichenholz: Paragraph 0082 describes that the different sensors in Fig. 6 which receives light from the laser 300 emits light towards different areas); 
a receiver (Eichenholz: Groups of receivers shown in Fig. 4 corresponding to each sensor shown in Fig. 6); and 
a controller (Eichenholz: Controller) configured 
to control light emission from the projector (Eichenholz: Paragraph 0076 shows that the controller controls the laser 300), 
to verify, for each of the projection areas, presence or absence of a target object within the projection area by analyzing imaging data captured by the receiver (Eichenholz: Paragraph 0063 shows that the target within the FOR is identified), and 
to measure a distance to a detected target object (Eichenholz: Paragraph 0215 shows that the distance to the target is determined).  
Eichenholz fails to teach, but Christmas teaches 
a phase-modulation-type spatial light modulator element (Christmas: Fig. 1: SLM 140), and 
a projector configured to emit projected light for forming a pattern associated with a phase distribution displayed on a display part of the spatial light modulator element (Christmas: The phase delay distribution pattern is written on the phase modulator as described in paragraph 0090, in which the phase modulators are part of the SLM as described in paragraph 0009), 
the receiver is a camera configured to capture an area (Christmas: Paragraph 0092: Camera)
The area includes a pattern to be formed by projected light emitted by the projector (Christmas: Paragraph 0106 shows that the forward-looking IR camera detects the light with pattern that was emitted)
It would have been obvious to one of ordinary skill in the art before the effective filing date to add the SLM from Christmas to the optical path of the Laser from Eichenholz so that the beam emitted from the laser is spatially modulated, and to modify the groups of receivers so that they are replaced with cameras that detect the pattern emitted. One of ordinary skill in the art would have been motivated to add the phase modulation-type spatial modulator element and configure the projector to emit projected light for forming a pattern associated with a phase distribution displayed on a display part of the spatial light modulator element so that less energy is consumed as described in Christmas paragraph 0007. In addition, one of ordinary skill in the art would have been motivated to modify the sensors so that they are cameras so that the entire area in front of the projector may be detected more quickly, and to modify the group of cameras so that the area it detects includes a pattern to be formed by projected light emitted by the projector so that as described in paragraph 0105-0106, safety of the driver is improved.

Regarding claim 2, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 1, 
the projection optical system includes a first optical system for projecting first projected light onto a first projection area at a first projection angle (Eichenholz: Fig. 6: Sensor 310 in the front right of the car. The sensor can have a FOR that’s different from other sensors as described in paragraph 0082, meaning that it has a different projection angle compared to the other sensors),3PRELIMINARY AMENDMENTAttorney Docket No.: Q245448Appln. No.: National Stage Entry of PCT/JP2017/033421
a second optical system for projecting second projected light onto a second projection area at a second projection angle (Eichenholz: Fig. 6: Sensor 310 in the front left of the car. The sensor can have a FOR that’s different from other sensors as described in paragraph 0082, meaning that it has a different projection angle compared to the other sensors).  
Eichenholz fails to teach, but Christmas teaches
that the projector includes a light source for emitting light toward the display part of the spatial light modulator element (Christmas: Fig. 1: Light Source 110), and 
a projection optical system for projecting light reflected by the display part of the spatial light modulator element onto the projection area (Christmas: Fig. 4: Projection Lens 420).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser from Eichenholz so that the beam is directed towards the SLM from Christmas as shown in light source from Christmas, and to add the projection lens from Christmas to the optical path of the projector from the combination of Eichenholz and Christmas. One of ordinary skill in the art would have been motivated to modify the projector so that the projector includes a light source for emitting light toward the display part of the spatial light modulator element so that the light would be modulated in a way that would reduce energy consumption as described in Christmas paragraph 0007, and to add a projection optical system for projecting light reflected by the display part of the spatial light modulator element onto the projection area so that the focal property of the beam may be changed before the beam reaches the projection area for improved detection of the beam.

Regarding claim 4, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 2, wherein the second optical system includes a lens for projecting light at the second projection angle (Eichenholz: Fig. 4: Output collimator 340, and the beam going through the output collimator 340 is directed towards the unique FOR, and thus the unique projection angle).  

Regarding claim 5, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 4, wherein the first optical system includes a lens for projecting light at the first projection angle (Eichenholz: Fig. 4: Output collimator 340, and the beam going through the output collimator 340 is directed towards the unique FOR, and thus the unique projection angle).

Regarding claim 7, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 2, wherein the projector includes a third optical system for projecting third projected light onto a third projection area different from the first projection area and the second projection area, at a third projection angle (Eichenholz: Fig. 6: Sensor 310 in the back left of the car. The sensor can have a FOR that’s different from other sensors as described in paragraph 0082, meaning that it has a different projection angle compared to the other sensors).

Regarding claim 9, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 8, wherein the third optical system includes a lens for projecting light at the third projection angle (Eichenholz: Fig. 4: Output collimator 340, and the beam going through the output collimator 340 is directed towards the unique FOR, and thus the unique projection angle).

Regarding claim 12, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 1.
Eichenholz fails to teach, but Christmas teaches that the controller
causes the display part of the spatial light modulator element to display a phase distribution for forming pattern light in the projection area (Christmas: The phase delay distribution pattern is written on the phase modulator as described in paragraph 0090, in which the phase modulators are part of the SLM as described in paragraph 0009), and 
controls the projector to emit the pattern light (Christmas: Paragraph 0106 shows that the emitted light is patterned), and 
performs analysis including target object detection and distance measurement by using the pattern light included in imaging data captured by the camera (Christmas: Paragraph 0106 shows that the forward-looking IR camera detects the pattern of the emitted light and uses it to detect an obstacle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emit light using the SLM from Christmas for the combination of Eichenholz and Christmas. One of ordinary skill in the art would have been motivated to modify the beam emitting method so that the display part of the spatial light modulator element displays a phase distribution of a pattern that will be formed by the projected light so that as described in Christmas paragraph 0076, driving becomes safer.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the laser from Eichenholz so that a pattern is emitted. One of ordinary skill in the art would have been motivated to control the projector to emit projected light for forming a pattern associated with a phase distribution displayed on a display part of the spatial light modulator element so that less energy is consumed as described in Christmas paragraph 0007. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller so that an analysis including target object detection and distance measurement is performed using the pattern light included in imaging data captured by the camera as described in Christmas for the controller shown in Eichenholz. One of ordinary skill in the art would have been motivated to modify the controller so that it performs analysis including target object detection and distance measurement by using the pattern light included in imaging data captured by the camera so that as described in Christmas paragraph 0106, safety of the driver is improved.
Eichenholz, in view of Christmas, fails to teach that the pattern of the emitted light is a spot light, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the emitted beam have a pattern of a spot light. One of ordinary skill in the art would have been motivated to modify the pattern of the emitted light since it is well known in the art to emit a beam that has a spot light pattern in the LIDAR application, and thus there would be many compatible optics to provide the spot light pattern that are efficient.
Eichenholz, in view of Christmas, fails to teach that the pattern of the emitted light is a spot light, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the emitted beam have a pattern of a spot light. One of ordinary skill in the art would have been motivated to modify the pattern of the emitted light since it is well known in the art to emit a beam that has a spot light pattern in the LIDAR application, and thus there would be many compatible optics to provide the spot light pattern that are efficient.

Regarding claim 13, Eichenholz, in view of Christmas, teaches the distance measurement system according to claim 1.
	Eichenholz fails to teach, but Christmas teaches that
the controller
causes the display part of the spatial light modulator element to display a phase distribution for forming pattern light in the projection area (Christmas: The phase delay distribution pattern is written on the phase modulator as described in paragraph 0090, in which the phase modulators are part of the SLM as described in paragraph 0009), and 
controls the projector to emit the pattern light (Christmas: Paragraph 0106 shows that the emitted light is patterned), and 
performs analysis including target object detection and distance measurement by using the pattern light included in imaging data captured by the camera (Christmas: Paragraph 0106 shows that the forward-looking IR camera detects the grid pattern of the emitted light and uses it to detect an obstacle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emit light using the SLM from Christmas for the combination of Eichenholz and Christmas. One of ordinary skill in the art would have been motivated to modify the beam emitting method so that the display part of the spatial light modulator element displays a phase distribution of a pattern that will be formed by the projected light so that as described in Christmas paragraph 0076, driving becomes safer.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the laser from Eichenholz so that a pattern is emitted. One of ordinary skill in the art would have been motivated to control the projector to emit projected light for forming a pattern associated with a phase distribution displayed on a display part of the spatial light modulator element so that less energy is consumed as described in Christmas paragraph 0007. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller so that an analysis including target object detection and distance measurement is performed using the pattern light included in imaging data captured by the camera as described in Christmas for the controller shown in Eichenholz. One of ordinary skill in the art would have been motivated to modify the controller so that it performs analysis including target object detection and distance measurement by using the pattern light included in imaging data captured by the camera so that as described in Christmas paragraph 0106, safety of the driver is improved.
Eichenholz, in view of Christmas, fails to teach that the pattern of the emitted light is a spot light, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the emitted beam have a pattern of a spot light. One of ordinary skill in the art would have been motivated to modify the pattern of the emitted light since it is well known in the art to emit a beam that has a spot light pattern in the LIDAR application, and thus there would be many compatible optics to provide the spot light pattern that are efficient.

Regarding claim 14, Eichenholz, in view of Christmas, teaches the distance measurement system according to claim 1, further comprising a notification device for notifying an analysis result of the controller (Eichenholz: Paragraph 0065 shows that using the lidar system 100 for ADAS, the driver is notified of hazards).  

Regarding claim 15, Eichenholz, in view of Christmas, teaches the distance measurement system according to claim 14.
Eichenholz fails to teach that the notification device notified an analysis result of the controller by display-information. 
However, it would have been obvious to one of ordinary skill in the art to notify the driver with a display. One of ordinary skill in the art would have been motivated to modify the notification device so that it notifies with a display since it is well known in the art to notify the driver in the field of ADAS with a display, and it would provide the driver with a method of visually understand where the obstacle is.

Regarding claim 16, Eichenholz, in view of Christmas, teaches the distance measurement system according to claim 14.
Eichenholz fails to teach that the notification device notified an analysis result of the controller by speech information. 
However, it would have been obvious to one of ordinary skill in the art to notify the driver with a speaker and a speech. One of ordinary skill in the art would have been motivated to modify the notification device so that it notifies with a speaker and a speech since it is well known in the art to notify the driver in the field of ADAS with sound, and it would let the driver know the result without getting driver’s attention away from the road.

Regarding claim 17, Eichenholz teaches A distance measurement method (Eichenholz: Method for using lidar system 100 shown in Fig. 5), comprising: 
emitting projected light, toward at least two projection areas (Eichenholz: Paragraph 0082 describes that the different sensors in Fig. 6 which receives light from the laser 300 emits light towards different areas); 
capturing an area formed by emitted projected light (Eichenholz: Groups of receivers shown in Fig. 4 corresponding to each sensor shown in Fig. 6); 
verifying, for each of the projection areas, presence or absence of a target object within the projection area by analyzing captured imaging data (Eichenholz: Paragraph 0063 shows that the target within the FOR is identified);7PRELIMINARY AMENDMENTAttorney Docket No.: Q245448Appln. No.: National Stage Entry of PCT/JP2017/033421
measuring a distance to a detected target object (Eichenholz: Paragraph 0215 shows that the distance to the target is determined).
Eichenholz fails to teach, but Christmas teaches 
emitting projected light for forming a pattern associated with a phase distribution displayed on a display part of a phase-modulation-type spatial light modulator element (Christmas: The phase delay distribution pattern is written on the phase modulator as described in paragraph 0090, in which the phase modulators are part of the SLM as described in paragraph 0009)
that the area includes a pattern to be formed by emitted projected light (Christmas: Paragraph 0106 shows that the forward-looking IR camera detects the light with pattern that was emitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add the SLM from Christmas to the optical path of the Laser from Eichenholz so that the beam emitted from the laser is spatially modulated, and to modify the groups of receivers so that they detect the pattern emitted. One of ordinary skill in the art would have been motivated to add the phase modulation-type spatial modulator element and configure the projector to emit projected light for forming a pattern associated with a phase distribution displayed on a display part of the spatial light modulator element so that less energy is consumed as described in Christmas paragraph 0007. In addition, one of ordinary skill in the art would have been motivated to modify the camera so that the area it detects includes a pattern to be formed by projected light emitted by the projector so that as described in paragraph 0105-0106, safety of the driver is improved.

Regarding claim 18, Eichenholz teaches A program recording medium (Eichenholz: Fig. 42: Processor) recorded with a program that causes a computer to execute: 
processing of emitting projected light for, toward at least two projection areas (Eichenholz: Paragraph 0082 describes that the different sensors in Fig. 6 which receives light from the laser 300 emits light towards different areas); 
processing of capturing an area formed by emitted projected light (Eichenholz: Groups of receivers shown in Fig. 4 corresponding to each sensor shown in Fig. 6); 
processing of verifying, for each of the projection areas, presence or absence of a target object within the projection area by analyzing captured imaging data (Eichenholz: Paragraph 0063 shows that the target within the FOR is identified); and 
processing of measuring a distance to a detected target object (Eichenholz: Paragraph 0215 shows that the distance to the target is determined).
Eichenholz fails to teach, but Christmas teaches 
forming a pattern associated with a phase distribution displayed on a display part of a phase-modulation-type spatial light modulator element (Christmas: The phase delay distribution pattern is written on the phase modulator as described in paragraph 0090, in which the phase modulators are part of the SLM as described in paragraph 0009)
that the area includes a pattern to be formed by emitted projected light (Christmas: Paragraph 0106 shows that the forward-looking IR camera detects the light with pattern that was emitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add the SLM from Christmas to the optical path of the Laser from Eichenholz so that the beam emitted from the laser is spatially modulated, and to modify the groups of receivers so that they detect the pattern emitted. One of ordinary skill in the art would have been motivated to add the phase modulation-type spatial modulator element and configure the projector to emit projected light for forming a pattern associated with a phase distribution displayed on a display part of the spatial light modulator element so that less energy is consumed as described in Christmas paragraph 0007. In addition, one of ordinary skill in the art would have been motivated to modify the camera so that the area it detects includes a pattern to be formed by projected light emitted by the projector so that as described in paragraph 0105-0106, safety of the driver is improved.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Christmas and Gilliland et al. (US 20160003946 A1) hereinafter Gilliland.
Regarding claim 3, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 2.
Eichenholz fails to teach, but Gilliland teaches that the first projection area is set at a position farther than the second projection area (Gilliland: Fig. 1 shows that the illumination pattern 16 is longer than the short range illumination pattern), and the first projection area is set to be smaller than the second projection area (Gilliland: Fig. 1 shows that the illumination pattern 16 is narrower than the short range illumination pattern 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first projection area and the second projection area for the combination of Eichenholz and Christmas as shown in Gilliland. One of ordinary skill in the art would have been motivated to modify the projection area so that the first projection area is set at a position farther than the second projection area, and the first projection area is set to be smaller than the second projection area so that depending on the different environment the distance measurement system is in, the distance measurement system can measure different areas at different speed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Christmas and Slobodyanyuk et al. (US 20180067195 A1) hereinafter Slobodyanyuk.
Regarding claim 11, Eichenholz, modified in view of Christmas, teaches the distance measurement system according to claim 7.
	Eichenholz, however, fails to teach that the controller 
controls the projector to cause the display part of the spatial light modulator element to display a phase distribution of a pattern to be formed by the first projected light, the second projected light, and the third projected light at a different timing, and 
controls the camera to receive reflected light of the first projected light during a period when reflected light of the first projected light is incident, receive reflected light of the second projected light during a period when reflected light of the second projected light is incident, and receive reflected light of the third projected light during a period when reflected light of the third projected light is incident.  
Slobodyanyuk, however, teaches that each emitter group emits beam sequentially (Slobodyanyuk: Fig. 8 shows that each emitter group emits light before the next emitter group emits light), controls the camera to receive reflected light of the first projected light during a period when reflected light of the first projected light is incident, receive reflected light of the second projected light during a period when reflected light of the second projected light is incident, and receive reflected light of the third projected light during a period when reflected light of the third projected light is incident (Slobodyanyuk: Fig. 8 shows that each emitter and receiver group emits and detect light before another emitter and receiver group emits and detect light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emit beams and detect beams using different sensors from Eichenholz in a timing described in Slobodyanyuk. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify light emission and sensor light detection timing so that they emit beams sequentially as this would reduce the confusion between different sensors.
	Christmas, however, teaches that to emit a beam to a projection area, the display part of the spatial light modulator element displays a phase distribution of a pattern that will be formed by the projected light (Christmas: The phase delay distribution pattern is written on the phase modulator as described in paragraph 0090, in which the phase modulators are part of the SLM as described in paragraph 0009).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emit light using the SLM from Christmas for the combination of Eichenholz and Christmas. One of ordinary skill in the art would have been motivated to modify the beam emitting method so that the display part of the spatial light modulator element displays a phase distribution of a pattern that will be formed by the projected light so that as described in Christmas paragraph 0076, driving becomes safer.

Allowable Subject Matter
Claims 6, 8, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the claimed invention teaches The distance measurement system, wherein the controller allocates a plurality of display areas constituting the display part of the spatial light modulator element to a first pixel group for displaying a phase distribution associated with a pattern to be formed by the first projected light, and a second pixel group for displaying a phase distribution associated with a pattern to be formed by the second projected light and causes the first pixel group and the second pixel group to display phase distributions, and the projector guides light reflected on the first pixel group to the first optical system and projects the light as the first projected light, and guides light reflected on the second pixel group to the second optical system and projects the light as the second projected light.
	Eichenholz teaches using a demultiplexer for the sensors (Eichenholz: Fig. 28), but does not teach dividing a modulator into two areas.
	Christmas teaches a spatial light modulator (In regards to the rejection made for claim 1), but does not teach dividing the modulator into two areas.

Regarding claim 8, the claimed invention teaches the distance measurement system, wherein the first projection area is set at a position farther than the third projection area, the third projection area is set at a position farther than the second projection area, the first projection area is set to be smaller than the third projection area, and the third projection area is set to be smaller than the second projection area.
	Eichenholz teaches at least three projection area (In regards to the rejection made for claim 7), but does not teach that the third projection area is smaller than the first projection area and does not teach that the third projection area is set to be smaller than the second projection area.
	Christmas teaches emitting beam towards different areas (Christmas: paragraph 0094), but does not teach a third projection area.
	Gilliland teaches at least three projection area (Gilliland: Fig. 1), but does not teach that the third projection area is smaller than the first projection area and does not teach that the third projection area is set to be smaller than the second projection area.

Regarding claim 10, the claimed invention teaches The distance measurement system, wherein the controller allocates a plurality of display areas constituting the display part of the spatial light modulator element to a first pixel group for displaying a phase distribution of a pattern to be formed by the first projected light, a second pixel group for displaying a phase distribution of a pattern to be formed by the second projected light, and a third pixel group for displaying a phase distribution of a pattern to be formed by the third projected light, and the projector guides light reflected on the first pixel group to the first optical system and projects the light as the first projected light, guides light reflected on the second pixel group to the second optical system and projects the light as the second projected light, and guides light reflected on the third pixel group to the third optical system and projects the light as the third projected light.
Eichenholz teaches using a demultiplexer (Eichenholz: Fig. 28) for the sensors, but does not teach dividing a modulator into three areas.
	Christmas teaches a spatial light modulator (In regards to the rejection made for claim 1), but does not teach dividing the modulator into three areas.

Prior arts cited but not applied
Steinmann et al. (US 20180073924 A1) teaches an optoelectronic module with different fields of view.

Wee et al. (US 20120242972 A1) teaches a vehicular object ranging system.

Evans et al. (US 9239959 B1) teaches an imaging system with multiple fields of view.

Retterrath et al. (US 20150131080 A1) teaches an array-based LiDAR unit with multiple fields of view.

Gazit et al. (US 20160327636 A1) teaches an array lidar system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645             

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645